Notice of Pre-AIA  or AIA  Status
Claims 1-26 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.


Response to Amendment
4.        The amendment filed on 11/23/2021 has been entered and considered by the examiner. By the amendment, claim 1, 9-11, 8, 19 and 21-26 are amended. In view of the amendments made, examiner still found maintained the 101 and 103 rejection and an explanation is given below. 
                                                          

                                                               Response to 101 Arguments
Applicant arguments
Prong One: Claims 1-10 are analyzed to determine if each claim recites a judicial exception. For example, claim 1 recites, “determining a downhole flow distribution at each of the plurality of stages based on the plurality of pressure measurements; [and] developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages.”




Examiner response
Examiner found injecting treatment is an oil field operation adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). And obtaining a plurality of pressure measurements during the step down analysis using at least a pressure sensor it is merely data gathering step thus adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). 



Applicant arguments
As set forth in the “2019 Revised Patent Subject Matter Eligibility Guidance” (See pg. 19) and MPEP 2106.04(a), evaluating under (b) is satisfied and the claims are not abstract where the additional elements reflect an improvement in computer functionality or other technology. An additional element recited in independent claim 1 that reflects an improvement in a technical field is “deploying the diverter material at the stage of the second well if the particular threshold value is met.” This is an improvement over current 

Examiner response
Unlike the claims in Finjan Inc. v. Blue Coat Systems that solved the improvement in the technology for determining the position of the bottom hole assembly in the first borehole, the instant application claims are different than the USPTO Finjan Memorandum. Claims in the instant application are directed to the improvement in the abstract idea itself, is not an improvement in technology. Developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages, and using the developed model to estimate a downhole flow distribution at a stage of a second well is a part of the mental process or mathematical concepts. And deploying the diverter material at the stage of the second well if the particular threshold value is met is adding insignificant post extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of an insignificant application: i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential). Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 11-20 and 24-26 do not provide for an improvement in 

Applicant arguments
Applicant further submits that neither Walters nor Lecerf teach or suggest “determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements; developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages.”

Examiner response
Lecerf teaches determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements.  see para 71-73- Constraints (or boundaries) for determining the distributions 482 may be identified 480. Constraints may be of various natures, and may include, for example type of acid, horsepower, fracture gradient, wellhead maximum pressure, acid volume, operating pressures, costs, environmental objectives, client requirements, fluid availability, etc. Maximum BHP and/or wellhead pressure may be determined for a given stimulation operation. The identified constraints 480 may be applied in determining the distributions 482. 
Lecerf teaches step down test see para  49-Skin evaluation 343 involves determining 347 an initial skin effect 349 using a step rate test 351. See para 41- Fluid distribution along the zones may also be performed using acid placement simulations. Various parameters may be changed to achieve a desired configuration, fluid injection rate, fluid volume and skin reduction may be considered. The placement simulator may consider various zones in each simulation to determine how each change in the design may impact the fluid distribution in several zones.

Examiner note: Step rate test is the step down test when the injection rate is lower. Skin reduction is the condition due to the step down test. Fluid injection rate, fluid volume are the fluid parameters since it was used to find the optimal fluid distribution. The correlation between fluid injection rate, fluid volume and skin reduction is the developed model. 


Claim Rejections - 35 USC §101

5.             35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.        Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-10, 21-23 are directed to method or process that falls on one of statutory category.
Claims: 11-20, 24-26 are directed to system or machine that falls on one of statutory category
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
 (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. A person can perform the analysis based on the perforation efficiency, the tortuosity friction and the perforation friction)
determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurement; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
determining whether to deploy the diverter material based on the step down analysis; (a person can mentally analyze whether to deploy the diverter material based on the step-down analysis. Step down analysis is a part of the abstract idea performed using pen and paper, thus it recites mental process)
developing a model for correlating the downhole flow distribution and the step-down analysis at each of the plurality of stages; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea)
using the developed model to estimate a downhole flow distribution at a stage of a second well; (a person can, via mental thinking using an observation, evaluation, judgment or opinion of the prior developed model of the first well to estimate a downhole flow distribution for the second well) and
comparing the estimated downhole flow distribution to a particular threshold value. (a person can mentally compare the estimated downhole flow distribution with a given threshold value)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. The additional elements of injecting treatment in an oil field operation is adding insignificant pre-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and it is well-understand  routine, conventional activity as discussed in Lecerf et al. (US 20140182841 A1, para 002 and Walters et al. (US 20150075778 A1 see Abstract, para 002). And obtaining a plurality of pressure measurements during the step down analysis using at least a pressure sensor it is merely data gathering step thus adding insignificant extra-solution activity to the judicial exception and it is WURC activity (See (MPEP 2106.05(d) II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v.   Sweatman et al. (US 20150300327 A1, see para 52) and Kenison et al. ( US 20150285031 A1, See para 58)) The method for deploying diverter material in a subterranean formation during stimulation treatment did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Thus, claim 1 is not patent eligible.

Claim 2 and 12 further recites wherein the second well is in a vicinity of the first well; and 20    the first well and the second well are in a same pad or a similar type of region. This limitations do not meaningfully limit the claim to be more than just the abstract idea. Claim 2 and 12 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 and 12 are not patent eligible.

Claim 3 and 13 further recites wherein determining the downhole flow distribution at each of the plurality of stages comprises determining the downhole flow distribution based on distributed acoustic sensing (DAS) data of the corresponding stage. It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity 

Claim 4 and 14 further recites wherein DAS data for determining the downhole flow distribution is unavailable at the stage of the second well. This limitations do not meaningfully limit the claim to be more than just the abstract idea. Claim 4 and 14 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 4 and 14 are not patent eligible.

Claim 5 and 15 further recites wherein determining the downhole flow distribution at each 30 of the plurality of stages comprises determining the downhole flow distribution based on at least one of geo-mechanics modeling data, distributed temperature sensing (DTS) data, micro seismic data, distributed strain sensing data, or tilt meter data of the corresponding stage. It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. Claim 5 and 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 5 and 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 6 and 16 further recites wherein developing the model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages comprises correlating a uniformity measure of the downhole flow distribution and the step down analysis. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper 

Claim 7 and 17 further recites wherein determining whether to bypass the deployment of the diverter material at the stage of the second well comprises determining to bypass the deployment if the uniformity measure is greater than the particular threshold value. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 7 and 17 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 7 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 8 and 18 further recites wherein the particular threshold value is equal to X times (1 minus a mean value of the uniformity measure), wherein X denotes a number greater than or equal to 1. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea. Claim 8 and 18 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 8 and 18 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 9 and 19 further recites wherein, if X is greater than 1, determining whether to bypass the deployment of the diverter material at the stage of the second well further comprises:
determining to inject a continuous diverter deployment if the uniformity measure is less than the particular threshold value and greater than (1 minus the mean value of the uniformity measure); and
determining to inject a discrete diverter deployment if the uniformity measure is less than (1 minus the mean value of the uniformity measure). Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea. Claim 9 and 19 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 9 and 19 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 10 and 20 further recites wherein injecting the treatment, performing the step down analysis, determining the downhole flow distribution, developing the model, using the developed model, and determining whether to bypass the deployment of the diverter material are performed in real-time. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 10 and 20 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 10 and 20 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Regarding claim 11, 20
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
perform a step down analysis of the first well at each of a plurality of stages of the first well; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. A person can perform the analysis based on the perforation efficiency, the tortuosity friction and the perforation friction)
determine a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurement; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
determine whether to deploy the diverter material based on the step down analysis; (a person can mentally analyze whether to deploy the diverter material based on the step-down analysis. Step down analysis is a part of the abstract idea performed using pen and paper, thus it recites mental process)
develop a model for correlating the downhole flow distribution and the step-down analysis at each of the plurality of stages; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea)
use the developed model to estimate a downhole flow distribution at a stage of a second well; (a person can, via mental thinking using an observation, evaluation, judgment or opinion of the prior developed model of the first well to estimate a downhole flow distribution for the second well) and
 (a person can mentally compare the estimated downhole flow distribution with a given threshold value)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim 1 include the additional elements of inject treatment in an oil field operation is adding insignificant pre-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). And obtain a plurality of pressure measurements during the step down analysis using at least a pressure sensor it is merely data gathering step thus adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). Deploy the diverter material at the stage of the second well if the particular threshold value is met is adding insignificant post-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). The claim includes additional elements of processor, memory and injection control sub-system that are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  The system for deploying diverter material in a subterranean formation during stimulation treatment and injection tools did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use.   The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. The additional elements of inject treatment in an oil field operation is adding insignificant pre-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and it is well-understand    Sweatman et al. (US 20150300327 A1, see para 52) and Kenison et al. ( US 20150285031 A1, See para 58)) The processor, injection control subsystem and memory are recited at a high-level of generality and to perform the process steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(f)). The system for deploying diverter material in a subterranean formation during stimulation treatment and injection tools did not meaningfully limit 


Regarding claim 21 and 24 
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
performing a step down analysis of the first well at each of a plurality of stages of the first well; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. A person can perform the analysis based on the perforation efficiency, the tortuosity friction and the perforation friction)
determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurement; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
developing a model for correlating the downhole flow distribution and the step-down analysis at each of the plurality of stages, including correlating a uniformity measure of the downhole flow distribution and the step down analysis; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea)
using the developed model to estimate a downhole flow distribution at a stage of a second well; (a person can, via mental thinking using an observation, evaluation, judgment or opinion of the prior developed model of the first well to estimate a downhole flow distribution for the second well) and
 (a person can mentally compare the estimated downhole flow distribution with a given threshold value)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim 1 include the additional elements of injecting treatment in an oil field operation is adding insignificant pre-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). And obtaining a plurality of pressure measurements during the step down analysis using at least a pressure sensor it is merely data gathering step thus adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). Deploying the diverter material at the stage of the second well based on the estimated downhole flow distribution, if the uniformity measure is less than a particular threshold value is further adding insignificant post-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). The claim 24 includes additional elements of processor, memory and injection control sub-system that are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The system for deploying diverter material in a subterranean formation during stimulation treatment did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use.   The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. The additional elements of injecting treatment in an oil field operation is adding insignificant pre-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) and it is well-  Sweatman et al. (US 20150300327 A1, see para 52) and Kenison et al. ( US 20150285031 A1, See para 58)) The claim 24 includes additional elements of processor, memory and injection control sub-system that are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The system for deploying diverter material in a subterranean formation during stimulation treatment did not meaningfully limit the abstract idea because it merely linked the use 

Regarding claim 22 and 25
Claim 22 and 25 are the combination of claims 21 and 8 and is rejected using the same analysis as described above. 

Regarding claim 23 and 26
Claim 23 and 26 are the combination of claims 21 and 7-9 and is rejected using the same analysis as described above. 


Claim Rejections - 35 USC § 103
7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claim 1-2, 5-6, 10, 11-12, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (PUB NO: US 20150075778 A1), hereinafter Walters, in view of Lecerf et al. (PUB NO: US 20140182841A1), hereinafter Lecerf.

Regarding claim 1
Walters teaches a method for deploying diverter material in a subterranean formation during stimulation treatment (See para 67 - during each injection period, one or more of fluids, proppants, and diverters can be used to test and determine the subterranean response to the varied materials) comprising:
injecting a treatment at a first well in the subterranean formation, wherein the treatment is for stimulating production; (see para 13-FIG. 1A is a diagram of an example well system 100a and a computing subsystem 110. See para 20-The injection system 108 can be used to perform an injection treatment, whereby fluid is injected into the subterranean region 104 through the wellbore 102. The injection treatment can be used to modify or change the subterranean region 104. See para 62- The up-to-date injection treatment design can better fit the current subterranean region and improve or maximize the hydrocarbon production from the subterranean region)

performing a step down analysis of the first well at each of a plurality of stages of the first well; (see para 18-19- The injection system 108 may apply additional or different injection tests such as, for 

Examiner note: According to the specification page 12 1ine 15-20- The objective of the step-down test is to measure the near-wellbore pressure drop as a function of injection rate. If the net pressure in the fracture is relatively stable, then the change in bottom hole injection pressure as the injection rate is reduced will be a function of the near-wellbore pressure drop. Data of the step down test is analyzed to determine the cause of the near wellbore pressure drop. Examiner consider the injection test as the step down analysis.


obtaining a plurality of pressure measurements during the step down analysis using at least a pressure sensor; (see para 37-The injection test can include multiple injection periods and shut-in intervals. The injection test can employ various injection rates and injection materials to test and measure the response of the subterranean region 104 to the varied materials. Sensors (e.g., the sensors 136) or other detecting equipment in the well system 100a can detect and monitor the subterranean response (e.g., pressure, temperature, etc.), collect and transmit the response data, for example, to the computing subsystem 110.)

determining whether to deploy the diverter material based on the step down analysis;(See para 94-96- the injection treatment can be updated or modified in real time or dynamically, for example, based on response data from an injection test during the injection treatment. The subterranean region can be monitored during the injection treatment. For example, the pressure response, stimulated fracture geometry (e.g., extension, orientation, complexity, etc.), and other subterranean responses can be monitored. Whether to modify the injection treatment can be determined based on the monitoring. In some instances, modifying the injection treatment can include modifying an instantaneous injection treatment parameter (e.g., pumping pressure of the hydraulic fracturing fluid, injection rate, injection material, fracture diversion, fracture or perforation spacing between treatment stages, etc.). In some instances, modifying the injection material can include one or more of changing an injection fluid, adding or subtracting a proppant, adding or subtracting a diverter, or other operations.)

 
using the developed model to estimate a downhole flow distribution at a stage of a second well; (See para 39 and fig 1B-The injection treatment at the wellbore 101b can be designed or modified based on information obtained from the injection test at the wellbore 101a)

Examiner note: The combination of Walters and Lecerf teaches using the developed model to estimate a downhole flow distribution at a stage of a second well. The developed model for the first well 100a can be used for the injection treatment for the second well 100b. 


Examiner note: Based on the response data during the injection test that is the estimated flow data distribution, it is determined whether to add or subtract the diverter material at the stage of the second well.  

Walters does not teach
determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements;
developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages.
comparing the estimated downhole flow distribution to a particular threshold value.
deploying the diverter material at the stage of the second well if the particular threshold value is met.

In the similar field of invention, Lecerf teaches determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements; (see para 30- Sensors 125 may be provided about the wellsite 100 to measure various parameters, such as stimulation parameters (e.g., flow rates), wellsite parameters (e.g., downhole temperatures) and/or other parameters. see para 71- Constraints (or boundaries) for determining the distributions 482 may be identified 480. Constraints may be of various natures, and may include, for example type of acid, horsepower, fracture gradient, wellhead maximum pressure, acid volume, operating pressures, costs, environmental objectives, client requirements, fluid availability, etc.) and

developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages; (see para  49-Skin evaluation 343 involves determining 347 an initial skin effect 349 using a step rate test 351. See para 41- Fluid distribution along the zones may also be performed using acid placement simulations. Various parameters may be changed to achieve a desired configuration, such as a fluid distribution that will provide the target skin distribution. Correlations between fluid injection rate, fluid volume and skin reduction may be considered. The placement simulator may consider various zones in each simulation to determine how each change in the design may impact the fluid distribution in several zones.)

Examiner note: Step rate test is the step down test when the injection rate is lower. Skin reduction is the condition due to the step down test. Fluid injection rate, fluid volume are the fluid parameters since it was used to find the optimal fluid distribution. And placement simulator is the developed model that shows the correlating/matching the injection rate/step-down analysis with the flow distribution.

comparing the estimated downhole flow distribution to a particular threshold value; (see para 90-During execution 486, the flow distribution of the fluid during the stimulation operation may be monitored to understand where the optimum fluid distribution deviates from the determined distribution 482.) and

Examiner note: Estimated downhole flow distribution is obtained at 482 which is compared with the optimum fluid distribution (threshold value)

deploying the diverter material at the stage of the second well if the particular threshold value is met. (see para 90-The execution 486 may involve pumping treatment, monitoring fluid distribution parameters, and/or modifying treatment. The modifying may involve injecting diverters to overcome deviation from target as determined in determining distribution 482.)

Examiner note: Examiner consider the deploying the diverting material if the estimated flow distribution is different than the optimum flow distribution. The threshold value is met only when there is the deviation between the determined downhole flow distribution is obtained at 482 is different than the optimum fluid distribution. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method injection testing in a subterranean region as disclosed by Walters to include determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements and developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages comparing the estimated downhole flow distribution to a particular threshold value and deploying the diverter material at the stage of the second well if the particular threshold value is met as taught by Lecerf  in the system of Walters for performing wellsite operations by stimulating the subterranean formation using the target distributions and the operational parameters, monitoring the wellsite during the stimulating, and adjusting the stimulating based on the monitoring. [Abstract, Lecerf]


Regarding claim 2 and 12
Walters further teaches wherein the second well is in a vicinity of the first well; and   the first well and the second well are in a same pad or a similar type of region. (See para 38 and FIG. 1B -The example well system 150 includes two well subsystems 100b and 100c and the subsystems each include wellbores 101a and 101b, respectively, in the subterranean region 104 beneath the ground surface 106. The well subsystems 100b and 100c can each have the same configuration as the well system 100a as shown in FIG. 1A.)

Regarding claim 5 and 15
Walters further teaches wherein determining the downhole flow distribution at each 30 of the plurality of stages comprises determining the downhole flow distribution based on at least one of geomechanics modeling data, distributed temperature sensing (DTS) data, micro seismic data, distributed strain sensing data, or tiltmeter data of the corresponding stage. (see para 32-the injection control subsystem 111 controls the injection treatment in real time based on measurements obtained from the injection treatment, an injection test, or other information during the injection treatment. For example, pressure meters, flow monitors, micro seismic equipment, fiber optic cables, 


Regarding claim 6 and 16
Walters does not teach
wherein developing the model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages comprises correlating a uniformity measure of the downhole flow distribution and the step down analysis.
In the similar field of invention, Lecerf further teaches wherein developing the model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages comprises correlating a uniformity measure of the downhole flow distribution and the step down analysis. (see para 66-67- Establishing objectives 478 involves establishing one or more objectives of the stimulation operation. Example objectives may include one or more of the following: maximum production rate after treatment, maximum fluid recovery of the reservoir, uniform placement of fluid across all zones, uniform injectivity after treatment (for injector wells). reach given negative skin values in certain zones (while the fate of other zones may or may not be important), uniform removal of damage, elimination of a requirement to further stimulate the zone (i.e., reaching damage skin=0 in each zone), etc.  The objective function may be translated into mathematical terms in the engineering tool used in determining the distributions 482. For example, the objective function may be formed as any combination of the example objectives listed above, with various weights to allow the ranking of the priority of the objectives )

Regarding claim 10 and 20
Walters further teaches wherein injecting the treatment, performing the step down analysis, determining the downhole flow distribution, developing the model, using the developed model, and determining whether to bypass the deployment of the diverter material are performed in real-time. (See para 37-the subterranean region's response to the injection treatment can be monitored and measured, and the collected response data to the injection treatment can in turn be used to modify the injection test and the injection treatment, for example, in real time during the injection treatment.)


Regarding claim 11
Walters teaches a system for deploying diverter material in a subterranean formation during stimulation treatment (See para 67 - during each injection period, one or more of fluids, proppants, and diverters can be used to test and determine the subterranean response to the varied materials) comprising:
at least one processor; (see fig 2)
an injection control subsystem communicatively connected to the processor;(see fig 2 element 312)
an injection tools communicatively connected to the injection control subsystem; (see para 53 and fig 2-The control subsystem 312 can include, for example, a computing system, wellbore completion equipment, pumping equipment, measurement tools, or other types of systems that provide control of an injection test.)
a memory coupled to the at least one processor having instructions stored therein, which when executed by the at least one processor, cause the at least one processor to perform functions including functions to: (See fig 2 and para 41- The example computing subsystem 110 includes a memory 250, a processor 260)
comprising:
injecting a treatment at a first well in the subterranean formation, wherein the treatment is for stimulating production; (see para 13-FIG. 1A is a diagram of an example well system 100a and a computing subsystem 110. See para 20-The injection system 108 can be used to perform an injection treatment, whereby fluid is injected into the subterranean region 104 through the wellbore 102. The  The up-to-date injection treatment design can better fit the current subterranean region and improve or maximize the hydrocarbon production from the subterranean region)

perform a step down analysis of the first well at each of a plurality of stages of the first well; (see para 18-19- The injection system 108 may apply additional or different injection tests such as, for example, a mini-fracture test, a step-rate test, an in-situ stress test, a pump-in or flowback test, a Diagnostic Fracture Injection Test (DFIT), or other tests. The pressure response (or other response data) obtained from the injection test can be analyzed, for example, by correlating the response data with the controlled parameters (e.g., injection rates, injection materials, etc.) of the injection test. In some cases, a pressure event (e.g., an inflection points or other change in a pressure curve) can be temporally correlated with an injection rate; in turn, physical phenomena associated with the pressure event (e.g., fracture extension) can be associated with the injection rate. See para 22- FIG. 1A uses multiple treatment stages or intervals 118a, 118b, and 118c (collectively "stages 118") The injection system 108 can perform identical, similar, or different injection treatments or injection tests (or both) at different stages)

Examiner note: According to the specification page 12 1ine 15-20- The objective of the step-down test is to measure the near-wellbore pressure drop as a function of injection rate. If the net pressure in the fracture is relatively stable, then the change in bottom hole injection pressure as the injection rate is reduced will be a function of the near-wellbore pressure drop. Data of the step down test is analyzed to determine the cause of the near wellbore pressure drop. Examiner consider the injection test as the step down analysis.


obtain a plurality of pressure measurements during the step down analysis using at least a pressure sensor; (see para 37-The injection test can include multiple injection periods and shut-in intervals. The 

determine whether to deploy the diverter material based on the step down analysis;(See para 94-96- the injection treatment can be updated or modified in real time or dynamically, for example, based on response data from an injection test during the injection treatment. The subterranean region can be monitored during the injection treatment. For example, the pressure response, stimulated fracture geometry (e.g., extension, orientation, complexity, etc.), and other subterranean responses can be monitored. Whether to modify the injection treatment can be determined based on the monitoring. In some instances, modifying the injection treatment can include modifying an instantaneous injection treatment parameter (e.g., pumping pressure of the hydraulic fracturing fluid, injection rate, injection material, fracture diversion, fracture or perforation spacing between treatment stages, etc.). In some instances, modifying the injection material can include one or more of changing an injection fluid, adding or subtracting a proppant, adding or subtracting a diverter, or other operations.)

 
use the developed model to estimate a downhole flow distribution at a stage of a second well; (See para 39 and fig 1B-The injection treatment at the wellbore 101b can be designed or modified based on information obtained from the injection test at the wellbore 101a)

Examiner note: The combination of Walters and Lecerf teaches using the developed model to estimate a downhole flow distribution at a stage of a second well. The developed model for the first well 100a can be used for the injection treatment for the second well 100b. 


Examiner note: Based on the response data during the injection test that is the estimated flow data distribution, it is determined whether to add or subtract the diverter material at the stage of the second well.  

Walters does not teach
determine a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements;
develop a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages.
compare the estimated downhole flow distribution to a particular threshold value.
deploy the diverter material at the stage of the second well if the particular threshold value is met.

In the similar field of invention, Lecerf teaches determine a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements; (see para 30- Sensors 125 may be provided about the wellsite 100 to measure various parameters, such as stimulation parameters (e.g., flow rates), wellsite parameters (e.g., downhole temperatures) and/or other parameters. see para 71- Constraints (or boundaries) for determining the distributions 482 may be identified 480. Constraints may be of various natures, and may include, for example type of acid, horsepower, fracture gradient, wellhead maximum pressure, acid volume, operating pressures, costs, environmental objectives, client requirements, fluid availability, etc.) and

develop a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages; (see para  49-Skin evaluation 343 involves determining 347 an initial skin effect 349 using a step rate test 351. See para 41- Fluid distribution along the zones may also be performed using acid placement simulations. Various parameters may be changed to achieve a desired configuration, such as a fluid distribution that will provide the target skin distribution. Correlations between fluid injection rate, fluid volume and skin reduction may be considered. The placement simulator may consider various zones in each simulation to determine how each change in the design may impact the fluid distribution in several zones.)

Examiner note: Step rate test is the step down test when the injection rate is lower. Skin reduction is the condition due to the step down test. Fluid injection rate, fluid volume are the fluid parameters since it was used to find the optimal fluid distribution. And placement simulator is the developed model that shows the correlating/matching the injection rate/step-down analysis with the flow distribution.

compare the estimated downhole flow distribution to a particular threshold value; (see para 90-During execution 486, the flow distribution of the fluid during the stimulation operation may be monitored to understand where the optimum fluid distribution deviates from the determined distribution 482.) and

Examiner note: Estimated downhole flow distribution is obtained at 482 which is compared with the optimum fluid distribution (threshold value)

deploy the diverter material at the stage of the second well if the particular threshold value is met. (see para 90-The execution 486 may involve pumping treatment, monitoring fluid distribution parameters, and/or modifying treatment. The modifying may involve injecting diverters to overcome deviation from target as determined in determining distribution 482.)

Examiner note: Examiner consider the deploying the diverting material if the estimated flow distribution is different than the optimum flow distribution. The threshold value is met only when there is the deviation between the determined downhole flow distribution is obtained at 482 is different than the optimum fluid distribution. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method injection testing in a subterranean region as disclosed by Walters to include determine a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements and developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages and compare the estimated downhole flow distribution to a particular threshold value and deploy the diverter material at the stage of the second well if the particular threshold value is met as taught by Lecerf  in the system of Walters for performing wellsite operations by stimulating the subterranean formation using the target distributions and the operational parameters, monitoring the wellsite during the stimulating, and adjusting the stimulating based on the monitoring. [Abstract, Lecerf]

11.	Claim 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (PUB NO: US 20150075778 A1), hereinafter Walters, in view of Lecerf et al. (PUB NO: US 20140182841A1), hereinafter Lecerf, further in view of Lee (PUB NO: US 20150075292 A1) 


Regarding claim 3 and 13
The combination of Walters and Lecerf does not teach
wherein determining the downhole flow distribution at each of the plurality of stages comprises determining the downhole flow distribution based on distributed acoustic sensing (DAS) data of the corresponding stage. 
In the similar field of invention, Lee teaches wherein determining the downhole flow distribution at each of the plurality of stages comprises determining the downhole flow distribution based on distributed acoustic sensing (DAS) data of the corresponding stage. (see para 13- Referring to FIG. 1, a method for monitoring acoustic energy is disclosed, wherein a fiber optic cable 100 or fiber optic based distributed acoustic sensing system is employed to measure the acoustic energy in a region of interest 120. The fiber optic cable 100 is first deployed with a tubular 110 in a region of interest 120. A fluid flow is then introduced into the region of interest 120 via the tubular 110, wherein the fluid flow is supplied at multiple pressures while the fiber optic cable 100, containing acoustic sensing components, is used to gather acoustic data regarding the flow in the region of interest, which may comprise several zones (121, 122, 123).)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of deploying a diverter material as disclosed by Walters and Walters to include wherein determining the downhole flow distribution at each of the plurality of stages comprises determining the downhole flow distribution based on distributed acoustic sensing (DAS) data of the corresponding stages as taught by Lee in the system of Walters and Lecerf for monitoring and processing acoustic data describing flow resistance relative to a flow in a subterranean region. [Para 002, Lee]


Regarding claim 4 and 14
Walters further teaches wherein DAS data for determining the downhole flow distribution is unavailable at the stage of the second well. (See para 39 and fig 1B-The injection treatment at the wellbore 101b can be designed or modified based on information obtained from the injection test at the wellbore 101a)



Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (PUB NO: US 20150075778 A1), hereinafter Walters, in view of Lecerf et al. (PUB NO: US 20140182841A1), hereinafter Lecerf, further in view of Sweatman et al.  (PUB NO: US 20150300327 A1)

Regarding claim 7 and 17
The combination of Walters and Lecerf does not teach determining to bypass the deployment if the uniformity measure is greater than the particular threshold value. 
In the related field of invention, Sweatman teaches wherein determining whether to bypass the deployment of the diverter material at the stage of the second well comprises determining to bypass the deployment if the uniformity measure is greater than the particular threshold value. (see para 52-the computation device 122 may be configured to initiate the release of a diverting or coalescing agent into the geothermal well system 100 in order to plug or substantially occlude one or more of the injection flow control devices 116 that register the predetermined low temperature. The diverting agent may be configured to eventually degrade over time. The diverting agent may be configured to degrade once the temperature of the corresponding production sub-zone 120a-c ascends once again above the predetermined low temperature.)

Examiner note: Bypass the deployment of diverter material over time when the temperature of the corresponding production sub-zone 120a-c above the predetermined low temperature. Lecerf teaches uniform measure of flow distribution. Sweetman teaches bypassing the diverting material when the certain value is greater than the predetermined value. The combination of Lecerf and Sweetman is obvious. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of deploying a diverter material as disclosed by Walters and Lecerf to include wherein determining whether to bypass the deployment of the diverter material at the stage of the second well comprises determining to bypass the deployment if the uniformity measure is greater than the particular threshold value as taught by Sweatman in the system of Walters and Lecerf in order to control one or more injection flow control devices that is operable to inject the working fluid into the subterranean formation at predetermined location at different temperature for the geothermal energy production.  [Para 52 and para 34, Sweatman]

12.	Claim 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (PUB NO: US 20150075778 A1), hereinafter Walters, in view of Lecerf et al. (PUB NO: US 20140182841A1), hereinafter Lecerf, further in view of Sweatman et al.  (PUB NO: US 20150300327 A1) and further in view of MURUGESAN et al. (PUB NO: US 20170051683 A1)


Regarding claim 8 and 18
The combination of Walters,  Lecerf and Sweatman does not teach wherein the particular threshold value is equal to X times (1 minus a mean value of the uniformity measure), wherein X denotes a number greater than or equal to 1. 
However,  MURUGESAN teaches wherein the particular threshold value is equal to X times (1 minus a mean value of the uniformity measure), wherein X denotes a number greater than or equal to 1. (see para 64- f=e*mean(p) f is the threshold, which is specified as e times the mean value of the data points in the time series.)

Examiner note: Lecerf teaches the uniform flow distribution measure in para 65-67.  MURUGESAN teaches the equation to determine the threshold value which is e times the mean value of the data points in the time series. Thus, it is obvious to combine Lecerf with MARUGESAN to obtain the threshold value. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of deploying a diverter material as disclosed by Walters and Lecerf to include wherein the particular threshold value is equal to X times (1 minus a mean value of the uniformity measure), wherein X denotes a number greater than or equal to 1 as taught by MURUGESAN in the system of Walters,  Lecerf and Sweatman for predicting the operational state of equipment with turbulent flow characterized by time series data relating to its operation.  [Abstract, MURUGESAN]




Regarding claim 9 and 19
Walters does not teach determining to inject a continuous diverter deployment if the uniformity measure is less than the particular threshold value and greater than (1 minus the mean value of the uniformity measure) and determining to inject a discrete diverter deployment if the uniformity measure is less than (1 minus the mean value of the uniformity measure).

However,  Lecerf further teaches determining to inject a continuous diverter deployment if the uniformity measure is less than the particular threshold value and greater than (1 minus the mean value of the uniformity measure). (Lecerf para 52-Various diverters may be used in the wellbore, which may also be considered. These and other factors may be considered in determining the optimum placement. See para 65- select the correct diverter to counteract the natural injection profile and to remain close to an optimal injection profile)
and  determining to inject a discrete diverter deployment if the uniformity measure is less than (1 minus the mean value of the uniformity measure). (see para 65- select the correct diverter to counteract the natural injection profile and to remain close to an optimal injection profile)

Examiner note: Lecerf teaches the uniform flow distribution measure in para 65-67.  MARUGESAN teaches to obtain the threshold value. See Lecerf para 65-68 teaches the selecting the correct diverter based on the objective function. Continuous diverter deployment  is the condition when the uniformity measure is less than the particular threshold value and greater than (1 minus the mean value of the uniformity measure and discrete diverter deployment is the condition when the uniformity measure is less than (1 minus the mean value of the uniformity measure. Thus it is obvious to combine Lecerf with MARUGESAN to teach this limitation. 




13.	Claim 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (PUB NO: US 20150075778 A1), hereinafter Walters, in view of Lecerf et al. (PUB NO: US 20140182841A1), hereinafter Lecerf, further in view of Sweatman et al.  (PUB NO: US 20150300327 A1).

Regarding claim 21, 24
Walters teaches a method for deploying diverter material in a subterranean formation during stimulation treatment (See para 67 - during each injection period, one or more of fluids, proppants, and diverters can be used to test and determine the subterranean response to the varied materials) comprising:
comprising:
injecting a treatment at a first well in the subterranean formation, wherein the treatment is for stimulating production; (see para 13-FIG. 1A is a diagram of an example well system 100a and a computing subsystem 110. See para 20-The injection system 108 can be used to perform an injection treatment, whereby fluid is injected into the subterranean region 104 through the wellbore 102. The injection treatment can be used to modify or change the subterranean region 104. See para 62- The up-to-

performing a step down analysis of the first well at each of a plurality of stages of the first well; (see para 18-19- The injection system 108 may apply additional or different injection tests such as, for example, a mini-fracture test, a step-rate test, an in-situ stress test, a pump-in or flowback test, a Diagnostic Fracture Injection Test (DFIT), or other tests. The pressure response (or other response data) obtained from the injection test can be analyzed, for example, by correlating the response data with the controlled parameters (e.g., injection rates, injection materials, etc.) of the injection test. In some cases, a pressure event (e.g., an inflection points or other change in a pressure curve) can be temporally correlated with an injection rate; in turn, physical phenomena associated with the pressure event (e.g., fracture extension) can be associated with the injection rate. See para 22- FIG. 1A uses multiple treatment stages or intervals 118a, 118b, and 118c (collectively "stages 118") The injection system 108 can perform identical, similar, or different injection treatments or injection tests (or both) at different stages)

Examiner note: According to the specification page 12 1ine 15-20- The objective of the step-down test is to measure the near-wellbore pressure drop as a function of injection rate. If the net pressure in the fracture is relatively stable, then the change in bottom hole injection pressure as the injection rate is reduced will be a function of the near-wellbore pressure drop. Data of the step down test is analyzed to determine the cause of the near wellbore pressure drop. Examiner consider the injection test as the step down analysis.


obtaining a plurality of pressure measurements during the step down analysis using at least a pressure sensor; (see para 37-The injection test can include multiple injection periods and shut-in intervals. The injection test can employ various injection rates and injection materials to test and measure 


using the developed model to estimate a downhole flow distribution at a stage of a second well; (See para 39 and fig 1B-The injection treatment at the wellbore 101b can be designed or modified based on information obtained from the injection test at the wellbore 101a)

Examiner note: The combination of Walters and Lecerf teaches using the developed model to estimate a downhole flow distribution at a stage of a second well. The developed model for the first well 100a can be used for the injection treatment for the second well 100b. 



Walters does not teach
determining a downhole flow distribution at each of the plurality of stages;
developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages, including correlating a uniformity measure of the downhole flow distribution and step down analysis;
deploying the diverter material at the stage of the second well based on the estimated flow distribution if the uniformity measure is less than a particular threshold value.

In the similar field of invention, Lecerf teaches determining a downhole flow distribution at each of the plurality of stages; (see para 30- Sensors 125 may be provided about the wellsite 100 to measure  Constraints (or boundaries) for determining the distributions 482 may be identified 480. Constraints may be of various natures, and may include, for example type of acid, horsepower, fracture gradient, wellhead maximum pressure, acid volume, operating pressures, costs, environmental objectives, client requirements, fluid availability, etc.) and

developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages, (see para  49-Skin evaluation 343 involves determining 347 an initial skin effect 349 using a step rate test 351. See para 41- Fluid distribution along the zones may also be performed using acid placement simulations. Various parameters may be changed to achieve a desired configuration, such as a fluid distribution that will provide the target skin distribution. Correlations between fluid injection rate, fluid volume and skin reduction may be considered. The placement simulator may consider various zones in each simulation to determine how each change in the design may impact the fluid distribution in several zones.) 
including correlating a uniformity measure of the downhole flow distribution and step down analysis; (see para 66-67- Establishing objectives 478 involves establishing one or more objectives of the stimulation operation. Example objectives may include one or more of the following: maximum production rate after treatment, maximum fluid recovery of the reservoir, uniform placement of fluid across all zones, uniform injectivity after treatment (for injector wells). reach given negative skin values in certain zones (while the fate of other zones may or may not be important), uniform removal of damage, elimination of a requirement to further stimulate the zone (i.e., reaching damage skin=0 in each zone), etc.  The objective function may be translated into mathematical terms in the engineering tool used in determining the distributions 482. For example, the objective function may be formed as any combination of the example objectives listed above, with various weights to allow the ranking of the priority of the objectives )

Examiner note: Step rate test is the step down test when the injection rate is lower. Skin reduction is the condition due to the step down test. Fluid injection rate, fluid volume are the fluid parameters since it was used to find the optimal fluid distribution. And placement simulator is the developed model that shows the correlating/matching the injection rate/step-down analysis with the flow distribution.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method injection testing in a subterranean region as disclosed by Walters to include determining a downhole flow distribution at each of the plurality of stages, developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages, including correlating a uniformity measure of the downhole flow distribution and step down analysis as taught by Lecerf  in the system of Walters for performing wellsite operations by stimulating the subterranean formation using the target distributions and the operational parameters, monitoring the wellsite during the stimulating, and adjusting the stimulating based on the monitoring. [Abstract, Lecerf]

The combination of Walters and Lecerf does not teach deploying the diverter material at the stage of the second well based on the estimated flow distribution if the uniformity measure is less than the particular threshold value. 
In the related field of invention, Sweatman teaches deploying the diverter material if the uniformity measure is less than the particular threshold value.. (see para 52-the computation device 122 may be configured to initiate the release of a diverting or coalescing agent into the geothermal well system 100 in order to plug or substantially occlude one or more of the injection flow control devices 116 that register the predetermined low temperature. The diverting agent may be configured to eventually degrade over time. The diverting agent may be configured to degrade once the temperature of the corresponding production sub-zone 120a-c ascends once again above the predetermined low temperature.)

Examiner note: Deployment of diverter material over time when the temperature of the corresponding production sub-zone 120a-c less the predetermined low temperature. Lecerf teaches uniform measure of flow distribution in para 65-69. It also deploying the diverter material based on the flow distribution but it does not teach if the estimated flow distribution is less than the predefined value. Sweetman teaches deploying the diverting material when the certain value is less than the predetermined value. The combination of Lecerf and Sweetman is obvious. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of deploying a diverter material as disclosed by Walters and Lecerf to include deploying the diverter material if the uniformity measure is less than the particular threshold value as taught by Sweatman in the system of Walters and Lecerf in order to control one or more injection flow control devices that is operable to inject the working fluid into the subterranean formation at predetermined location at different temperature for the geothermal energy production.  [Para 52 and para 34, Sweatman]


Regarding claim 22 and 25
Claim 22 and 25 are the combination of claims 21 and 8 and is rejected using the same analysis as described above. 


Regarding claim 23 and 26
Claim 23 and 26 are the combination of claims 21 and 7-9 and is rejected using the same analysis as described above. 

Conclusion

14.           Claims 1-26 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140222405 A1 Lecerf et al.

Discussing a method for performing stimulation operations, such as perforating, injecting, and/or fracturing, a subterranean formation having at least one reservoir therein.
US 6367548 B1 Purvis et al.
Discussing the method for stimulating multiple intervals in wells by diverting well treatment fluids into multiple intervals by alternately displacing diverting agent from the annulus into a subterranean formation and displacing treatment fluid from a tubing string into the subterranean formation.

15.               Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/PURSOTTAM GIRI/Examiner, Art Unit 2147

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147